DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The examiner acknowledges applicant’s amendments to claims 1, 2, 11, and 12, and the cancellation of claims 3-10 and 13-15 filed August 18, 2022.
Claim Rejections - 35 USC § 103
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 2, 11 and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Machida et al. (US Pub. No. 2016/0145913) in view of Hayakawa et al. (US Pub. No. 4838588).
In regards to claim 1, Machida et al. discloses a vehicle door lock device comprising: a latch mechanism 25, 26 that is engaged with a striker 29 provided on a vehicle body of a vehicle (Paragraphs 18 and 26); and a bracket 21, 30 (as a unit) that supports the latch mechanism on a door 10 of the vehicle, wherein the bracket includes: a base plate 21 that includes a latch holding portion (portion on which the latch mechanism is located, Figure 2) holding the latch mechanism and is fixed to the door, and an extension plate 30 that extends in a direction intersecting the latch holding portion (see Figure 3, Version 1 below), the extension plate includes: a fastening hole (see Figure 3, Version 1 below) for fastening the extension plate to the door in a thickness direction of the door (Figure 1 and Paragraph 31, with the hole capable of providing means by which the extension plate is fastened to the door), a plurality of first bead portions (see Figure 3, Version 1 below) that extend in the direction in which the extension plate extends to intersect the latch holding portion, and a second bead portion (see Figure 3, Version 1 below) that extends in a direction intersecting each of the first bead portions (see Figure 3, Version 1 below), wherein the plurality of the first bead portions and the second bead portion are arranged in a lattice pattern (arranged in a pattern resembling a lattice, Merriam-Webster’s Dictionary defining the word lattice as “a network or design resembling a lattice”), in which each of the plurality of first bead portions intersects with the second bead portion (see Figure 3, Version 1 below).  Machida et al. further discloses that one of the plurality of first bead portions 1) is positioned on a central portion of the extension plate (see Figure 3, Version 1 below) in a direction intersecting the direction in which the extension plate extends, 2) includes a first longitudinal end portion (see Figure 3, Version 2 below, with the straight line shown as a dashed line) positioned in a region in which a straight line connecting a position at which the latch mechanism is engaged with the striker and the fastening hole is formed, and 3) includes a second longitudinal end portion opposite the first longitudinal end portion (see Figure 3, Version 2 below).
Machida et al. fails to disclose at least one additional second bead portion that intersects each of the first bead portions and intersects with the second longitudinal end portion of the one of the plurality of the first bead portions.  Hayakawa et al. teaches first bead portions 38a, 38d, 38b, 38e, and second bead portions 38c and 38f, with each of the first bead portions intersecting each of the second bead portions at differing longitudinal end portions of the first bead portions (intersect in lattice pattern along the dashed lines shown in Figure 8, Version 1 below).  It would have been obvious to one of ordinary skill in the art before the effective filing date of applicant’s invention to include at least one additional second bead portion on the extension plate of Machida et al. in the manner taught by Hayakawa et al. in order to enhance the strength of the extension plate (Col. 6, lines 11-33 of Hayakawa et al.).
Machida et al. discloses fails to specify that a shape of one of the plurality of first bead portions is set to be thicker than shapes of other ones of the plurality of first bead portions and the plurality of second bead portions.  Hayakawa et al. teaches bead portions 38c, 38d, 38e, 38f, and 38g of varying shapes, thickness, and size (Figure 8).  It would have been obvious to one of ordinary skill in the art before the effective filing date of applicant’s invention to shape one of the first bead portions of Machida et al. to be thicker than the shapes of other ones of the first bead portions and the second bead portions in order to vary the increase in strength of the extension plate in at least the area of the bead portions, and since a change in the size and/or shape of a prior art device is a design consideration within the level of skill of one skilled in the art.


    PNG
    media_image1.png
    834
    1106
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    883
    1088
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    618
    723
    media_image3.png
    Greyscale


6.	In regards to claim 2, Machida et al. discloses that the fastening hole is provided at an end portion (see Figure 3, Version 1 on Page 5 of the current Office Action) of the extension plate that is separated from the latch holding portion in the direction in which the extension plate extends to intersect the latch holding portion.
7.	In regards to claims 11 and 12, Machida et al. discloses that each of the first and second bead portions having a shape (Figure 3) located on a surface of the extension plate (surface shown in Figure 6 below) opposite to a fixation surface (side or surface shown in Figure 6 below) of the extension plate with respect to the door (Figures 1 and 3).  Although it is well known in the art that that bead portions protrude from the surface on which they are located, Machida et al. fails to specify that the first and second bead portions protrude.  Hayakawa et al. teaches a surface (see Figure 8, Version 2 below) on which bead portions 38c, 38d, 38e, 38f, and 38g are located and protrude from.  It would have been obvious to one of ordinary skill in the art before the effective filing date of applicant’s invention to specify that the first and second bead portions each protrude from the surface on which they are located such that they enhance the strength of the extension plate, as is known in the art.

    PNG
    media_image4.png
    473
    852
    media_image4.png
    Greyscale


    PNG
    media_image5.png
    582
    705
    media_image5.png
    Greyscale

Response to Arguments
8.	Applicant's arguments filed August 18, 2022 have been fully considered but they are not persuasive.
9.	In regards to applicant’s remarks concerning the amendments to claim 1 and the Machida et al. and Hayakawa et al. references, one of ordinary skill in the art would understand from the disclosure in Col. 6, lines 11-33 of Hayakawa et al. that the wider bead portions cover larger surface areas of the component than the smaller bead portions, and would therefore provide more strength to those areas.  Hayakawa et al. teaches bead portions of varying widths in a lattice pattern for strengthening the component, with at least one bead being thicker than at least one of the other bead portions, and therefore, it would have been obvious to one of ordinary skill in the art to vary the thickness of at least one of the bead portions of Machida et al. to strengthen the base plate as needed.
Conclusion
10.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
11.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALYSON MERLINO whose telephone number is (571)272-2219. The examiner can normally be reached Monday - Friday 7 AM to 3 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christine Mills can be reached on 571-272-8322. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALYSON M MERLINO/Primary Examiner, Art Unit 3675                                                                                                                                                                                                        December 1, 2022